DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to show a “sensor tip 130” (described in the specification pages 14, 15 and 22).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because on page 4, the last two paragraphs appear to be unnecessary repetitions of each other, thus one of them would need to be deleted.  
Also, the following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.
(a) TITLE OF THE INVENTION.
…
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
Appropriate correction is required.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 4-7, 8-10 and 12-15 are objected to under 37 CFR 1.75(c) as being in improper form because most of the claims are dependent on multiple claims.  See MPEP § 608.01(n).  It is not known whether the dependent claims are construed to incorporate by reference all the limitations of just one claim which they refer to, or by reference all the limitations of all the claims which they also refer to.  

The dependent claims also contain several terms that appear lacking proper antecedent basis, and/or unnecessary repetitions.
Claim 1 is unclear because the “pressure sensor measuring element (66)” may be understood as a force measuring element (88).  It appears that applicant intends to claim a main element/body (66/68 of a pressure sensor) to be produced in a layer-by-layer generative production method (as disclosed in the specification and illustrated in the drawings).  However, the pressure sensor measuring element (66) as claimed may be understood as the force measuring element (88) to be produced in a layer-by-layer generative production method (not disclosed in the specification).
Also, in all claims, although not required, applicant may want to delete reference numbers and parentheses, so as to, e.g., avoid possible conflicts between reference numbers in the drawings, in the specification, and/or in the claims themselves.  For example, present claim 4 incorrectly recites “a sleeve (94) receiving said plunger (94).”  Said sleeve and said plunger however are in fact described as two different elements (94, 108).
Going forwards with examination, claims 1, 4-7, 8-10 and 12-15 are interpreted as follows:

--1.    A method for producing a pressure sensor measuring element (66) being a main body (68) of a pressure sensor, the pressure sensor measuring element (66) comprising:
at least one membrane (92); and 
a sleeve (94) supporting said membrane (92),
wherein said pressure sensor measuring element (66) is produced in a layer-by-layer generative production method.--

--4.    The method according to claim 1, characterized in that a separating membrane (92), a plunger (108) for transmitting deflections of the separating the sleeve (94) receiving said plunger (108), and a further membrane (112) closing said sleeve (94) on the opposite side [[of]] to the separating membrane (92) are manufactured in one piece using the generative production method.--

--5.    The method according to claim 1, 
characterized in that said generative production method is used to produce:








--6.    The method according to claim 1,
characterized by attaching at least one sensor element (122) for measuring an additional parameter in [[the]] a region of the membrane (92) and/or the sleeve (94), and a region contacting the sensor element (122), by means of the signal line (124) or the connection line (126).--


characterized in that the at least one sensor element (122) is selected among a temperature sensor element for measuring a temperature (78), a temperature difference measuring element for detecting a temperature difference (82) between the membrane (92) and a region of the sleeve (94) facing away from said membrane, a membrane structure monitoring element for monitoring the membrane structure, and a resistance element for detecting an electrical resistance of at least a region of the membrane (92).--

--8.    The method according to claim 1, characterized by a surface post-processing operation at least on the membrane (92).--

--9.    The method according to claim 2, characterized by the steps 9.1.1 and 9.1.2:
9.1.1  	forming at least one powder outlet opening (96) for discharging powder material (21) from a cavity (104) within the sleeve (94) produced using the generative production method and
9.1.2    	discharging the powder (21) through said at least one powder outlet opening (96),
or by the steps 9.1.1 and 9.1.2 as well as step 9.1.3:
9.1.3    closing the at least one powder outlet opening (96), 
or by the step
9.2 	keeping the powder material (21) in a cavity (104) within the sleeve (94) produced using the generative production method.--

--10.  A pressure sensor measuring element, obtainable by using a method according to claim 8, comprising:


[[the]] a sensor element (122) for measuring an additional parameter in [[the]] a region of the membrane (92).--

--12.  The pressure sensor measuring element according to claim 4, for a pressure sensor for pressure detection in a combustion chamber (76) of an internal combustion engine during operation thereof, the separating membrane (92) and is designed on the opposite second end (72) for holding the force measuring element (88), wherein the plunger (108), the membrane (92) and the sleeve (94) are manufactured in one piece.--

--13.  The pressure sensor measuring element according to claim 1 characterized by at least one or more or all of the following structures:


a form of the heat shields (134) and/or


a function or the structure of the membrane (92).--

claim 13, made of steel, stainless steel or NiCrNbMo alloy.--

--15.   A pressure sensor, in particular combination sensor, for detecting both pressure (84) and temperature (78), comprising [[a]] the pressure sensor measuring element (66) according to claim 10.--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparks (US 2016/0202101 A1).
Sparks teaches a method for producing a pressure sensor measuring element (142-144) being a main body (142, 144) of a pressure sensor (140), the pressure sensor measuring element (142-144) comprising:
at least one membrane (142); and 
a sleeve (144) supporting said membrane (142),
wherein said pressure sensor measuring element (142-144) is produced in a layer-by-layer generative production method (= 3D printing method; Fig. 12, reproduced below; Par. 0045).

    PNG
    media_image1.png
    614
    1034
    media_image1.png
    Greyscale

Par. 0045:   “FIG. 12 schematically represents a gauge pressure sensor structure 140 fabricated using 3D printing in combination with film deposition and patterning techniques. The structure 140 includes a diaphragm 142 as a sensing element and a frame 144 as a support element for the diaphragm 142, such that the diaphragm 142 spans a cavity surrounded by the frame 144 and the portion of the frame 144 immediately adjacent the diaphragm 142 serves as a continuous fixation point of the diaphragm 142… The strain gauge elements 148 may be resistors that can be arranged in a full or half Wheatstone arrangement to sense pressure changes. In particular, the strain gauge elements 148 may be piezoresistors… Under appropriate circumstances, all of the features represented in FIG. 12 may be produced by 3D printing, that at minimum it would be desirable for the diaphragm 142, frame 144, and boss 146 to be simultaneously produced by 3D printing”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of Hall (US 2018/0154484 A1).
2.    Sparks teaches the method according to claim 1, but is silent about:  the generative production method is a metal powder layering process in which metal powder is applied layer by layer and is selectively deformed using a laser or electron beam that is selectively moved over a powder layer in a computer-controlled manner in order to solidify selected areas.
Hall teaches a generative production method (= additive manufacturing method; Abstract) being a metal powder layering process in which metal powder (104) is applied layer by layer and is selectively deformed using a laser or electron beam (105-106) that is selectively moved over a powder layer (104) in a computer-controlled manner in order to solidify selected areas (Fig. 1, reproduced below; Pars. 0042-0047).

    PNG
    media_image2.png
    1023
    792
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Hall teaching to Sparks by having the generative production method be a metal powder layering process in which metal powder is applied layer by layer and is selectively 

3.    Sparks as modified teaches the method according to claim 2, characterized in that such a metal powder is used and the solidification is effected in such a way that the pressure sensor measuring element (142-144) is manufactured from a steel material, a stainless steel material and/or from a NiCrNbMo alloy (Sparks pars. 0024, 0029).

5.    The method according to claim 1, characterized in that said generative production method is used to produce:
at least one channel or a decoupling structure for decoupling the membrane or the sleeve from inner structures of the pressure sensor measuring element; and/or
a channel leading through the pressure sensor measuring element for at least one connection line or a signal line and/or
a signal line or a connection line leading through the pressure sensor measuring element and/or
at least one stiffening structure for influencing a bending characteristic and/or a resonant frequency, and/or
at least a part of an electronic component, such as in particular an electrical resistor 148 (Sparks par. 0045),
at least one transverse structure,
at least one heat shield.

8.    Sparks as modified teaches the method according to claim 1, but is silent about:  a surface post-processing operation at least on the membrane.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply have a surface post-processing operation at least on the membrane (142), such as smoothening/polishing the membrane surface for example, in order to optimize performance of the membrane (142). 

Claims 1-5, 8-9, 12-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeisel et al. (WO 2010/149501 A1) in view of Sparks.
1.    Zeisel teaches a method for producing a pressure sensor measuring element (30) being a main body (30) of a pressure sensor, the pressure sensor measuring element (30) comprising at least one membrane (54, 58); and a sleeve (36) supporting said membrane (54, 58; Fig. 19, reproduced below):  

    PNG
    media_image3.png
    598
    821
    media_image3.png
    Greyscale

Zeisel is silent about:  wherein said pressure sensor measuring element (30) is produced in a layer-by-layer generative production method.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Sparks teaching to Zeisel by having said pressure sensor measuring element (30) produced in a layer-by-layer generative production method, since said method is known for manufacturing an item of a complex shape in one piece, like a pressure sensor measuring element for example, in order to produce the pressure sensor measuring element (30).

2.    Zeisel as modified teaches the method according to claim 1, but is silent about:  the generative production method is a metal powder layering process in which metal powder is applied layer by layer and is selectively deformed using a laser or electron beam that is selectively moved over a powder layer in a computer-controlled manner in order to solidify selected areas.
Hall teaches a generative production method (= additive manufacturing method; Abstract) being a metal powder layering process in which metal powder (104) is applied layer by layer and is selectively deformed using a laser or electron beam (105-106) that is selectively moved over a powder layer (104) in a computer-controlled manner in order to solidify selected areas (Fig. 1, reproduced below; Pars. 0042-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Hall teaching to Zeisel as modified by having the generative production method be a metal powder layering process in which metal powder is applied layer by layer and is selectively deformed using a laser or electron beam that is selectively moved over a powder layer in a computer-controlled manner in order to solidify selected areas, since said method is known to produce an item of a complex shape in one piece for example.  Advantageously, the pressure sensor measuring element (30) in Zeisel would have no welding for example.

a steel material (Zeisel par. 0016), a stainless steel material and/or from a NiCrNbMo alloy.

4.    Zeisel as modified teaches the method according to claim 1, characterized in that a separating membrane (54), a plunger (56) for transmitting deflections of the separating membrane (54) to a force measuring element (34), the sleeve (36) receiving said plunger (56), and a further membrane (58) closing said sleeve (36) on the opposite side to the separating membrane (54) are manufactured in one piece using the generative production method (as said method would do).  

5.    Zeisel as modified teaches the method according to claim 1, characterized in that said generative production method is used to produce:
a)    at least one channel (82) or a decoupling structure for decoupling the membrane or the sleeve from inner structures of the pressure sensor measuring element (Zeisel fig. 9 above); and/or
b)    a channel leading through the pressure sensor measuring element for at least one connection line or a signal line and/or
c)    a signal line or a connection line leading through the pressure sensor measuring element and/or
d)    at least one stiffening structure for influencing a bending characteristic and/or a resonant frequency, and/or
e)    at least a part of an electronic component, such as in particular an electrical resistor 90 (Zeisel fig. 3),
f)    at least one transverse structure,
g)    at least one heat shield.


8.    Zeisel as modified teaches the method according to claim 1, but is silent about:  a surface post-processing operation at least on the membrane (54, 58; Zeisel fig. 9).
However, it appears that the membrane (54, 58) would need to be flat with a desired thickness and a smooth surface, as commonly known for a pressure sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply have a surface post-processing operation at least on the membrane (54, 58), such as smoothening/polishing the membrane surface for example, in order to optimize performance of the membrane (54, 58). 

9.    Zeisel as modified teaches the method according to claim 2, characterized by the steps 9.1.1 and 9.1.2:
9.1.1  	forming at least one powder outlet opening for discharging powder material from a cavity within the sleeve produced using the generative production method and
9.1.2    	discharging the powder through said at least one powder outlet opening (96),
or by the steps 9.1.1 and 9.1.2 as well as step 9.1.3:
9.1.3    closing the at least one powder outlet opening (96), 
or by the step
9.2 	keeping the powder material in a cavity (82; Zeisel fig. 9 above)) within the sleeve (36) produced using the generative production method (since the powder material would remain as powder in the cavity 82).



13.   Zeisel as modified teaches the pressure sensor measuring element according to one of the preceding claims claim 1 characterized by at least one or more or all of the following structures:
at least one stiffening structure for stiffening against deformations or for influencing resonant frequencies,
at least one rib or projection or ring within and/or
transverse structures in a form of the heat shields and/or
at least one channel for leading through at least one line or for decoupling an inner structure and an outer structure,
at least one cavity 82 (Zeisel fig. 9 above) between an inner and an outer structure 
and/or
at least one sensor element for monitoring a function or the structure of the membrane.

14.    Zeisel as modified teaches the pressure sensor measuring element according to claim 13, made of steel (Zeisel par. 0016), stainless steel or NiCrNbMo alloy.



Allowable Subject Matter
Claims 6-7, 10-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (provided the claims would be amended in accordance with the discussion above in the claim objections).  The following would be a statement for indication of an allowable subject matter:
With respect to claim 6, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “at least one sensor element (122) for measuring an additional parameter in a region of the membrane (92) and/or of the sleeve (94), and a region contacting the membrane (92), by means of the signal line (124) or the connection line (126).”
(Claim 7 is dependent on claim 6.) 

With respect to claim 10, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “a sensor element (122) for measuring an additional parameter in a region of the membrane (92).”
(Claims 11 and 15 are dependent on claim 10.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           February 23, 2021